                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


          AAAG-CALIFORNIA, LLC,                           AMENDED MEMORANDUM
                                                            DECISION AND ORDER
                     Plaintiff,                            GRANTING MOTION FOR
                                                          PRELIMINARY INJUNCTION
                        v.
                                                                 FOR PUBLICATION
   ABDUL R. KISANA; JACK METCALF;
   SPECIALIZED SALES AND LEASING,
                                                             Civil No. 2:20-cv-00026-HCN
  LLC; and LUXURY AUTO GROUP, LLC,

                   Defendants.                                  Howard C. Nielson, Jr.
                                                              United States District Judge



        Plaintiff AAAG California, an auction house located in Southern California, sent forty-

three cars to the Defendant, Abdul R. Kisana, and his two Utah-based automobile dealerships.

Although Plaintiff sent the cars in advance of payment, it retained the cars’ titles to ensure that it

was paid. Plaintiff has submitted substantial evidence that Defendants subsequently worked with

an employee of AAAG to steal the cars’ titles, enabling them to take ownership of the cars

without payment. Despite never paying, Defendants claim to have sold nearly all of the cars to

third parties.

        Defendants neither dispute these core facts nor offer any explanation or justification for

their actions. In fact, in opposing Plaintiff’s motion for a preliminary injunction, they have urged

this court to enter judgment against them for money damages on Plaintiff’s breach of contract

claim. See Dkt. No. 45 at 2. Defendants contend that, because Plaintiff has no security interest in

the cars, Plaintiff is merely a general creditor and is thus entitled to nothing more than an
unsecured judgment of damages for breach of contract. See Dkt. No. 45 at 9–10. Defendants

ignore, however, that but for the titles’ theft, Plaintiff would be more than a secured creditor—it

would own the cars. Not surprisingly, equitable relief, including a constructive trust and related

remedies, is available in these circumstances to restore Plaintiff to the position it would have had

but for the theft of the titles.

        Defendants also insist that a constructive trust cannot be imposed because they sold the

cars and claim to no longer possess the proceeds from the sales. But neither Plaintiff nor the

court must accept Defendants’ representations regarding the disposition of these proceeds. And

equity provides ample tools to trace and identify these proceeds. Indeed, far from showing that

equitable relief is unavailable, Defendants’ representations regarding their dissipation of the

proceeds from the sale of the cars only underscores the appropriateness of preliminary equitable

relief. For these reasons, as well as those discussed below, this court GRANTS Plaintiff’s

motion for a preliminary injunction.

                                                 I.1

        Plaintiff AAAG California auctions cars. See Dkt. No. 4-1 (“Karasek Decl.”) ¶¶ 3–4. It

pays sellers for vehicles in advance of being paid by buyers for the vehicles. See id. ¶ 5.

        Some buyers have “trusted status,” which enables them to take possession of the cars—

but not the cars’ titles—before they tender payment. See Karasek Decl. ¶¶ 6–9. Defendant

Kisana had gained trusted status. See id. ¶¶ 11, 16. Prior to the transactions giving rise to the




        1
          The facts set forth below are drawn from Plaintiff’s unrebutted declaration, as well from
other filings in this case and the parties’ representations at a hearing held on January 30, 2020.
See Dkt. No. 37.

                                                  2
instant case, Kisana had frequently ran up large balances. But in the past, he had always

eventually paid. See id. ¶¶ 16–20.2

       The transactions that led to this lawsuit were different. Between August 26, 2019, and

October 31, 2019, Kisana agreed to buy more than forty vehicles from AAAG, with a combined

value of approximately $2 million. See id. ¶ 21. In keeping with past practice, AAAG sent the

cars—but not their titles—to Defendants.3 Cf. id. ¶¶ 38–44.

       From October to December, AAAG attempted through its Collections Operations

Assistant to get Kisana to pay. After Kisana missed multiple meetings with AAAG that were

scheduled in California, AAAG’s Director of Operations and another representative flew to

Utah. See id. ¶¶ 31–35. When they arrived in Utah, the representatives went to Kisana’s

dealership at a time he told them he would be there. See id. ¶ 36. When they arrived at the

dealership, AAAG’s representatives noted that few cars were present and that the dealership did




       2
          Kisana would sometimes “send a check for the release of the title and request that [the
check] not be deposited for a certain amount of time.” Karasek Decl. ¶ 17. Other dealers with
trusted status did the same. See id. Defendants do not claim to have sent such a check for the cars
at issue here. Regardless, Plaintiff represents that “the corresponding titles are never sent to any
buyer until the buyer’s final payment to AAAG has cleared.” Dkt. No. 42 ¶ 33 (Amended
Complaint).
       3
          For simplicity, the court refers to Kisana and his two automobile dealerships
collectively as Defendants. While Plaintiff has also named Kisana’s employee, Jack Metcalf, as a
Defendant, Metcalf has submitted a declaration stating that he had limited responsibilities and no
knowledge of the wrongful conduct on which Plaintiff’s claims are based. See Dkt. No. 40.
Although Plaintiff has expressed skepticism of Metcalf’s statements, the court finds that it has
failed to submit evidence establishing a likelihood of success against Defendant Metcalf. The
court thus does not grant preliminary relief against Metcalf, though he will of course be bound
by some of the relief granted against the other Defendants, such as the prohibition on disposing
of the vehicles at issue or documents, communications, and other evidence relating to their sales,
pursuant to Federal Rule of Civil Procedure 65(d)(2).

                                                 3
not appear to be conducting sales. See id. ¶ 37. They did, however, find some of the cars for

which they were awaiting payment. See id. ¶ 38.

        Kisana invited the representatives into his office, but claimed to have paid AAAG for the

cars. See id. ¶ 44. Kisana also claimed that, under Utah law, possession of both a car and its title

constituted ownership. See id. ¶ 45. He then stated that “he was attempting to sell the inventory

as quickly as possible in order to make it more difficult for AAAG to recover the vehicles.” Id. ¶

48. These comments confused AAAG’s Representatives, because they believed AAAG

continued to possess the titles. See id. ¶ 47. “Kisana then contacted his attorney and, upon

instruction from counsel, immediately ended the meeting and asked the representatives to leave

his office.” See id. ¶ 49.

        Upon returning to California, AAAG’s management discovered that the titles to the cars

that Defendants had agreed to purchase were missing from the safe where titles were kept. See

id. ¶¶ 50–51. Upon investigation, AAAG discovered video and other evidence that an

employee—indeed, the same Collections Operations Assistant that was supposed to be collecting

payment from Defendants—had surreptitiously sent Defendants the titles. See id. ¶¶ 57–64; Dkt.

No. 2-7 (photographs of employee); Dkt. No. 2-5 (shipping labels). This was contrary to policy.

See Dkt. No. 2-2 (training manual). After this evidence came to light, the employee stopped

showing up for work and disabled her phone and email account. See Karasek Decl. ¶¶ 71–72.

        AAAG filed this lawsuit against Defendants on January 15, 2020. See Dkt. Nos. 1, 2.

AAAG moved for a temporary restraining order the same day. See Dkt. No. 4. The next morning,

this court ordered Plaintiff to serve Defendants. See Dkt. No. 13. Later that morning, counsel for

Kisana and one of the corporate Defendants emailed the court, stating that he was unable to


                                                  4
respond to Plaintiff’s motion until the following week, but that his “clients will agree to hold and

not sell or transfer any cars obtained from Plaintiff until further hearing or order of court.”

Accord Dkt. No. 22 at 3.4

       The initial attempts to serve process largely failed. Plaintiff gave the server of process an

address in Sandy, Utah, for Kisana. When the server of process first visited the address, he was

told through an intercom that “[Kisana] moved 2 weeks ago and [the person talking] just moved

in.” Dkt. No. 15 at 2. A neighbor, however, suggested that Kisana had not moved. See id. After

eight service attempts, the server of process concluded that “[Kisana] appears to be avoiding

service.” Id. (capitalization adjusted). The server of process did, however, successfully serve one

of Kisana’s businesses through its designated agent. See Dkt. No. 14.

       On January 19, 2020, this court granted in part the motion for a temporary restraining

order. See Dkt. No. 21. The court “enjoined [Defendants] from selling, transferring, or in any

way disposing of any of the vehicles acquired from Plaintiff.” Id. at 4–5. It also required

Defendants to preserve “any and all documentation, communications, and any other evidence

concerning these vehicles (including but not limited to any and all title documentation and any

and all documentation and communications concerning the transfer, sale, or attempted sale or

transfer of any of these vehicles).” Id. The court also directed Defendants to show cause why

their assets should not be frozen and a receiver appointed to identify the proceeds from the sales

of the automobiles at issue. See id. at 5–6. Finally, the court instructed Plaintiff to continue its




       4
           The same counsel now represents Kisana and both corporate Defendants.

                                                   5
attempt to serve those Defendants who had not received process and to “attempt to serve a copy

of this order on the Defendants that have not yet been served as soon as practical.” Id. at 6.

        On January 27, 2020, Defendants filed their first opposition to Plaintiff’s motion for a

temporary restraining order. Dkt. No. 22. Defendants identified forty-two cars that they claimed

had been sold and another that they claimed was seized by a lender. See Dkt. No. 22-3; Dkt. No.

22 at 5.5 Rather than contest the facts set forth in Plaintiff’s declaration or explain or justify their

actions, Defendants argued that Plaintiff was a “mere” general creditor and thus not entitled to

the appointment of a receiver or other equitable relief. See id. at 9–10.

        Later that day, Defendant Kisana was finally served at the same house in Sandy, Utah,

where service had previously been attempted. Although Kisana would not answer the door, the

server of process waited outside the house with a picture of Kisana. See Dkt. Nos. 25, 26. Kisana

eventually emerged, but when he saw the server of process, he turned and ran back inside. See id.

The server of process followed, knocked, announced that he had identified Kisana and was

serving him with a summons and complaint, and left these papers “in [Kisana’s] presence” and

thus “verbally announced [service] upon him.” Id.

        On January 21, 2020, the court granted a second temporary restraining order, freezing

Defendants’ assets and ordering the appointment of a receiver. See Dkt. Nos. 29, 30. As directed

by this order, see id., Plaintiff proposed three potential receivers. See Dkt. No. 31. After hearing

from Defendants regarding the candidates, see Oral Argument at 1:50:00–1:52:00, the court




        5
         Defendants also submitted photographs of fifteen additional cars that were apparently
returned to AAAG after its complaint was filed. At the hearing, Plaintiff represented that these
additional cars are not the subject of its complaint.

                                                   6
appointed Jonathan O. Hafen as receiver on January 30, 2020, see Docket Entry of January 30,

2020 (unnumbered).

        On January 22, 2020, Plaintiff moved for a preliminary injunction. See Dkt. No. 27.

Defendants’ response to this motion reiterated their position that equitable relief was unavailable.

See Dkt. No. 33 at 7–15. In addition, Defendants stated that “Mr. Kisana hereby exercises his

privilege to the full extent granted by the Fifth Amendment. He will assert his privilege in

connection with discovery responses and in communications with any appointed receiver.” Id. at

17.

        The court heard arguments on AAAG’s motion for a preliminary injunction on January

30, 2020. See Dkt. No. 37. The court extended each temporary restraining order for an additional

fourteen-day period, see Fed. R. Civ. P. 65(b)(2), invited Plaintiff to file an amended complaint

clarifying its legal theories and prayer for relief, and invited Defendants to file a supplemental

opposition to Plaintiff’s motion for a preliminary injunction in light of the amended complaint.

                                                      II.

        “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). To obtain a preliminary injunction, a

party “must establish [1] that [it] is likely to succeed on the merits, [2] that [it] is likely to suffer

irreparable harm in the absence of preliminary relief, [3] that the balance of equities tips in [its]

favor, and [4] that an injunction is in the public interest.” Id. at 20.6



        6
         This court notes that it has full jurisdiction over Plaintiff’s motion for a preliminary
injunction, including its request for a receiver, despite Defendants’ appeal of this court’s order
appointing a receiver pursuant to the previously issued temporary restraining order. Federal Rule
of Appellate Procedure 8(a) and Federal Rule of Civil Procedure 62(d) make it clear that absent a

                                                    7
                                                     III.

          This court concludes that Plaintiff is likely to succeed on its conversion claim and that

equitable relief is likely available as a remedy for that claim. 7 The court rejects Defendants’

contrary arguments.

                                                     A.

          Under Utah law, “[a] conversion is an act of willful interference with a chattel, done

without lawful justification by which the person entitled thereto is deprived of its use and

possession.” Fibro Trust, Inc. v. Brahman Fin., Inc., 974 P.2d 288, 295–96 (Utah 1999) (quoting

Allred v. Hinkley, 328 P.2d 726, 728 (1958)).8 Plaintiff has made a strong showing for

conversion: prior to the theft of the titles, Plaintiff indisputably owned the cars at issue here. As

the Utah Supreme Court has explained, “the elements of conversion are subsumed in the crime of

receiving stolen property.” Alta Indus. Ltd. v. Hurst, 846 P.2d 1282, 1290 (Utah 1993).

          Defendants have not contested this showing. Defendants never allege the conversion did

not take place, that they did not work with AAAG’s employee to obtain the titles surreptitiously

and without authorization, or that they paid for cars. Defendants have offered no explanation or

justification for their actions. This court thus concludes that defendants are likely prevail on their

claim for conversion.



stay pending appeal, this court has jurisdiction to modify, restore, or grant injunctive relief
relating to the subject of Defendants’ appeal. See Roberts v. Colo. State Bd. of Agric., 998 F.2d
824, 827 (10th Cir. 1993).
          7
              Given the likelihood of success on this claim, the court does not reach Plaintiff’s other
claims.
          8
          As noted, Plaintiff is based in California. Plaintiff, however, maintains that Utah law
applies, and Defendants appear to agree. The court accordingly assumes that Utah law applies for
purposes of this motion.

                                                      8
                                                 B.

       Defendants argue that equitable relief is unavailable as a remedy for conversion. In

support of the proposition, Defendants cite Henderson v. For-Shor Co., which states that money

damages are an available remedy for this tort. 757 P.2d 465, 469 (Utah App. 1988). But

Henderson does not say that money damages are the only remedy for conversion or that

equitable relief is not available. Nor has the court found any Utah cases supporting this

proposition.

       The lack of precedent for this proposition is not surprising. A defining characteristic of

most property rights is the right to exclude. See, e.g., Lingle v. Chevron U.S.A. Inc., 544 U.S.

528, 539 (2005). Accordingly, while redress for injuries to interests that do not rise to the level of

property rights is often limited to money damages, equitable relief is generally available to

protect property rights. As prominent scholars have recognized, in our legal system “much of

what is generally called private property can be viewed as an entitlement that is protected by a

property rule. No one can take the entitlement to private property from the holder unless the

holder sells it willingly and at a price at which he subjectively values the property.” Guido

Calabresi & A. Douglas Melamed, Property Rules, Liability Rules, and Inalienability Rules: One

View of the Cathedral, 85 HARV. L. REV. 1089, 1107 (1972). “A property rule is a legal rule that

protects a property right through the absolute right to exclude others, such as with an injunction.”

Henry N. Butler, et al., ECONOMIC ANALYSIS FOR LAWYERS 19 (3d ed. 2014). Equitable remedies

are essential to protect property owners’ right to exclude others, for absent such relief others can

force a property owner to part with his or her property in exchange for money damages. See id. at

20 (“Property rules require voluntary exchanges, while liability rules result in forced


                                                  9
exchanges.”). While Utah, like other sovereigns, may reserve to itself the right to take private

property for public use in exchange for just compensation, Utah Code Art. I, § 22; U.S. Const.

amend. V, it would be surprising indeed if Utah law permitted private individuals unilaterally

and intentionally to take property from others so long as they are willing to pay damages. 9

       While the court has not located any Utah precedent directly on point, the Third

Restatement of Restitution and Unjust Enrichment makes clear that equitable relief is available

against “[a] person who obtains a benefit by an act of trespass or conversion, by comparable

interference with other protected interests in tangible property, or in consequence of such an act

by another.” RESTATEMENT (THIRD) OF RESTITUTION AND UNJUST ENRICHMENT § 40 (2011).

Such relief includes “[a]sset-based remedies in restitution” that “permit the dispossessed owner

to follow converted property through subsequent changes of form and to recover the product

from the wrongdoer or a transferee who is not a bona fide purchaser.” Id. § 40, cmt. e.

       Not only does the Restatement thus make clear that conversion presents a classic case for

equitable relief, it elsewhere specifically provides that “[i]f a defendant is unjustly enriched by

the acquisition of title to identifiable property at the expense of the claimant or in violation of the

claimant's rights, the defendant may be declared a constructive trustee, for the benefit of the

claimant, of the property in question and its traceable product.” Id. § 55. In such cases




       9
         In some circumstances, certain types of equitable relief may be unavailable for claims
involving nonunique personal property. See, e.g., RESTATEMENT (FIRST) OF RESTITUTION § 160,
cmt. e (1937). It is doubtful whether this rule would apply here. See id. § 202; RESTATEMENT
(THIRD) OF RESTITUTION AND UNJUST ENRICHMENT § 40 & cmt. e; id. § 55. Even where this rule
applies, moreover, the property owner may “maintain a suit in equity for the specific recovery of
the [nonunique] chattel” against a defendant who is, as Defendants appear to claim to be,
“insolvent.” RESTATEMENT (FIRST) OF RESTITUTION § 160, cmt. e.

                                                  10
“[c]onstructive trust is a means to recover specific property from the holder of legal title, when

the acquisition results in unjust enrichment of the holder,” including in cases, such as this one

where “the defendant has acquired property by wrongful interference with a claimant’s legally

protected interests.” Id. § 55 cmt. f.

        Plaintiff likely satisfies the requirements for a constructive trust under Utah law. Under

Utah law, “[c]ourts recognize a constructive trust as a matter of equity where there has been (1) a

wrongful act, (2) unjust enrichment, and (3) specific property that can be traced to the wrongful

behavior.” Wilcox v. Anchor Wate, Co., 164 P.3d 353, 362 (Utah 2007). It is not clear that both a

wrongful act and unjust enrichment are required. The Utah Supreme Court has held that “unjust

enrichment, in the traditional sense of an inequitable retention of benefits, will support

imposition of a constructive trust, even absent wrongful conduct.” Rawlings v. Rawlings, 240

P.3d 754, 767 n.62 (Utah 2010). Conversely, that court has indicated that “a constructive trust is

an available remedy even in cases where a plaintiff might assert alternative legal theories

[besides unjust enrichment] to support imposition of a constructive trust.” Id. at 763.

        Regardless of whether all three elements are required, all are likely present here. “To

establish a wrongful act under Utah law, an entity must have obviously received funds by

mistake or participated in active or egregious misconduct.” Wilcox, 164 P.3d at 362. The theft of

the titles and the conversion of the cars surely constitutes “active or egregious misconduct.”

        “Unjust enrichment occurs when the moving party has an ‘equitable interest’ in the

property it seeks a constructive trust over.” Lodges at Bear Hollow Condo. Homeowners Ass’n,

Inc. v. Bear Hollow Restoration, LLC, 344 P.3d 145, 153 (Utah App. 2015). Here, of course,

Plaintiff had a legal ownership interest in the cars prior to the theft of the titles, and the court


                                                   11
thinks it plain that Plaintiff has an equitable interest still. Cf., e.g., RESTATEMENT (THIRD) OF

RESTITUTION AND UNJUST ENRICHMENT § 40, cmts. a, b & illus.11, 13, 14, 20.

       Finally, there is likely property that is traceable to the wrongful act—namely the cars

themselves if still in the hands of Defendants or anyone who is not a bona fide purchaser for

value, or any proceeds obtained from their sale that can be identified. See, e.g., RESTATEMENT

(THIRD) OF RESTITUTION AND UNJUST ENRICHMENT § 40, cmt. e. To be sure, Defendants claim to

have only a single bank account with a balance of less than $2800. See Dkt. No. 45-1. But given

Defendants’ actions, neither Plaintiff nor this court need accept Defendants’ word at face value,

and powerful tools of equity are available to trace the proceeds of the sales through multiple

transactions. See, e.g., RESTATEMENT (THIRD) OF RESTITUTION AND UNJUST ENRICHMENT §§ 58–

59.

       Accordingly, Plaintiff is likely entitled to a constructive trust covering any of the

converted cars still in Defendants’ possession, any of these cars that were sold to individuals who

were not bona fide purchasers, and any identifiable proceeds from the sales of these cars. Other

remedies may also be available, including equitable liens and subrogation. See RESTATEMENT

(THIRD) OF RESTITUTION AND UNJUST ENRICHMENT §§ 56–57. An equitable lien would be

available if Defendants used the proceeds of the sales to preserve or increase the value of another

asset. Id. § 56. For example, if Defendant Kisana used the proceeds to preserve or increase the

value of his dealership, Plaintiff may be entitled to a lien on the dealership in the amount of the

proceeds used for that purpose. Subrogation would be available if Defendants used the proceeds

to pay other creditors. Id. § 57. Plaintiff would step into the shoes of the creditor and be entitled

to payment on the same terms as was made by the Defendants, and Plaintiff’s right to such


                                                  12
payment would be secured by any interests held by the creditor, up to the value of the payments

made to the creditor from the proceeds of the sales of the cars.

                                                 C.

       Defendants argue that equitable relief is unavailable because the parties had contracted

for the sale of the cars and Defendants’ actions breached that contract. Specifically, Defendants

argue (1) that Plaintiff’s claim for the tort of conversion is precluded by the economic loss rule,

and (2) the existence of the contract bars Plaintiff from establishing unjust enrichment—which

Defendants maintain is required to obtain the remedy of a constructive trust. Both arguments are

unavailing.

                                                  1.

       The court rejects Defendants’ argument that Plaintiff’s claim for conversion is barred by

the economic loss rule. As the Utah Supreme Court has explained, “when a conflict arises

between parties to a contract regarding the subject matter of that contract, the contractual

relationship controls, and parties are not permitted to assert actions in tort.” HealthBanc Int’l,

LLC v. Synergy Worldwide, Inc., 435 P.3d 193, 196 (Utah 2018). Defendants argue that the

purchase agreement for the cars bars Plaintiff from asserting any tort claims, including its claim

for conversion.

       The economic loss rule does not bar tort claims, however, where the “the basis for the

[those] claims is distinct and separable from the basis for the contract claims.” Id. In addition,

“[t]he independent duty principle is a means of measuring the reach of the economic loss rule.”

Reighard v. Yates, 285 P.3d 1168, 1177 (Utah 2012). “When a duty exists that does not overlap

with those contemplated in a contract, the economic loss rule does not bar a tort claim because


                                                 13
the claim is based on a recognized independent duty of care and thus does not fall within the

scope of the rule.” Id.; accord HealthBanc Int’l, 435 P.3d at 196–97.

        Here, Defendants have violated a well-established independent duty—a duty not to take

property that belongs to another. See RESTATEMENT (SECOND) OF TORTS § 217 (1965). As one

court has explained, “[e]very citizen has an independent tort duty not to steal the property of

another, and not to lie to try to cover up that theft, even if there is no contract between them.”

Rozone Prods., LLC v. Raczkowski, 2012 WL 13172982, at *6 (D.S.D. June 4, 2012). This duty

arises not from the parties’ contract, but from the law of property. And it is different in kind from

a contractual duty as well. Ordinarily, a party may elect either to comply with a contractual duty

or to pay damages for breach. See, e.g., Piszel v. United States, 833 F.3d 1366, 1377 (Fed. Cir.

2016); Berg v. Erickson, 234 F. 817, 822 (8th Cir. 1916). By contrast, as discussed above, the

duty not to take property from another is ordinarily absolute. See also, e.g., Matter of Gifford,

688 F.2d 447, 457 (7th Cir. 1982) (“[C]ontract rights are freely avoidable at ‘market value,’

whereas the owner of a property right may demand any payment to release the right or refuse to

part with the property at any price.”) (emphasis added). It is only in unusual cases—such as

when the Government acts pursuant to the power of eminent domain—that a party may elect to

take property so long as it pays compensation.

        Defendants’ duty not to steal the titles to Plaintiff’s cars thus does not wholly overlap

with their contractual duty to purchase the cars. Indeed, Defendants’ own argument

unintentionally illustrates this difference. Defendants argue that Plaintiff is not entitled to the

return of the cars or any other equitable relief because it is not a secured creditor but only a

general creditor. See Dkt. No. 22 at 9. And it is true that a breach of a contractual duty ordinarily


                                                  14
gives rise only to a claim for damages that does not take priority over the claims of other

creditors. It is also true that a secured creditor does have priority over these claims and may be

entitled to the return of the secured property or other equitable relief. This is so because a

secured creditor does not have a mere contractual right, but a property interest. Here, of course,

Plaintiff had more than a security interest in the cars before the conversion—it owned them

outright. It was thus more than a secured creditor, and like a secured creditor it would have been

entitled to demand the return of the cars. And Defendants would have had a duty to comply with

this demand—they could not have elected either to return the cars or pay damages, as would

have been the case if nothing more than a contractual duty were at stake. Furthermore, if the cars

had been sold, Plaintiff’s claim to the proceeds from the sale, like that of a secured creditor,

would take priority over those of general creditors. 10

       That the duty not to take property does not wholly overlap with the parties’ duties under

the contract is also illustrated by the criminal law: intentionally taking property that belongs to

another is not only a tort, but a crime, and it may subject an individual not only to money

damages, but to criminal penalties as well.




       10
            To be sure, the contract here provided not only that Defendants would pay for the cars,
but also that “title and ownership of said vehicle . . . shall remain in . . . Auction Company . . .
until any check or draft given for the Sale Price of said vehicle . . . has been honored and paid in
full.” Dkt. No. 2-9 at 2. As is clear from context, however, this provision relates to the logistics
of sale and the assignment of liability for damage to the vehicles that may occur before the
purchase is complete—it does not appear addressed to the possibility that Defendants might steal
the titles. Regardless, any contractual right this provision gives Plaintiff in such an eventuality is,
as explained above, different in both source and kind from Plaintiff’s property rights in the cars,
and the court will not read this provision to abrogate these rights and reduce Defendants’ liability
for theft of title to the cars to nothing more than liability for breach of contract.

                                                  15
       Defendants cite American Towers Owners Association, Inc. v. CCI Mechanical, Inc., 930

P.2d 1182, 1187 (Utah 1996), but that case held only that a construction contract barred tort

claims arising from negligent design and construction; it does not add anything to the other Utah

cases discussed earlier. Defendants also cite a Fifth Circuit decision applying Texas law, Lincoln

General Insurance Co. v. U.S. Auto Insurance Services, Inc., where the economic loss rule

barred a conversion claim. 787 F.3d 716 (5th Cir. 2015). That decision states that the economic

loss rule applies to cases involving “misappropriate[ed] property entrusted under a contract[.]”

Id. at 725 (emphasis added). But in this case legal title to the cars was never entrusted to

Defendants under the contract; to the contrary, Plaintiff retained title to secure payment, and

Defendants breached an independent duty by stealing the titles. That decision also explains that

“if the use of the property constituted misappropriation only because it breached the parties'

contract, then a breach of contract action is usually the plaintiff's sole remedy.” Id. Here, of

course, Defendants’ actions would have constituted misappropriation whether or not the parties

had executed a sales contract. 11

       In short, the basis for the Plaintiff’s claim for conversion is distinct and separable from

the basis for its claim for breach of contract. It is based on Defendants’ violation of an

independent duty that does not wholly overlap with Defendants’ duties under the contract. The

economic loss rule thus does not bar this claim.



       11
          The other cases that Defendants cite are likewise distinguishable. For example, Legacy
Data Access, Inc. v. Cadrillion, LLC, 889 F.3d 158, 164 (4th Cir. 2018) allows conversion
claims to move forward when the “tort action [is] grounded on a violation of a duty imposed by
operation of law, not a violation of a duty arising purely from the contractual relationship of the
parties.” As explained above, Plaintiff’s conversion claim arises by operation of property law,
not from the parties’ contract.

                                                   16
                                                 2.

       Defendants also rely on U.S. Fiduciary v. U.S. Sports Specialty, where the Utah Supreme

Court held that “where an express contract covering the subject matter of the litigation exists,

recovery for unjust enrichment is not available.” 270 P.3d 464, 468–69 (Utah 2012) (citation

omitted). Defendants argue that under Utah law, a plaintiff must show unjust enrichment to

obtain the remedy of a constructive trust, and that the sales contract thus bars Plaintiff from

establishing their entitlement to this remedy. The court rejects this argument.

       To be sure, Utah courts have held that an express contract bars a freestanding claim of

unjust enrichment. This rule makes sense: unjust enrichment is a quasi-contractual rule that

applies when a party confers a benefit on another party in the absence of an express contract. Cf.

U.S. Fiduciary, 270 P.3d at 464. There is generally no need for a quasi-contract when there

already is a valid contract.

       But a constructive trust need not be based on a freestanding claim of unjust enrichment.

To the contrary, as noted above, the Utah Supreme Court has held that “because of the flexible

nature of the unjust enrichment doctrine, a constructive trust is an available remedy even in cases

where a plaintiff might assert alternative legal theories to support imposition of a constructive

trust.” Rawlings, 270 P.3d at 763. The rationale underlying cases holding that an express contract

bars a quasi-contractual claim of unjust enrichment would not make sense if applied to bar a

constructive trust as a remedy for a claim that is not quasi-contractual. Not surprisingly, then,

Utah courts have not held that an express contract bars the remedy of a constructive trust for a

claim other than a freestanding claim of unjust enrichment.




                                                 17
        Here, Plaintiff’s conversion claim is not quasi-contractual. Plaintiff’s right to relief arises

from Defendants’ tort, not the extra-contractual conferral of a benefit. Accordingly, the remedy

of a constructive trust for this claim is not barred by the parties’ contract. 12

                                                   D.

        Because Plaintiff has demonstrated a substantial likelihood of success on its conversion

claim, and because equitable relief is likely available as a remedy for that claim, Defendants’

reliance on Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308

(1999) in unavailing. To be sure, Grupo Mexicano holds that a court may not grant “a

preliminary injunction preventing petitioners from disposing of their assets pending adjudication

of respondents’ contract claim for money damages.” Id. at 333.

        But this rule does not apply when a Plaintiff states a claim for equitable relief. See Grupo

Mexicano, 527 U.S. at 325. Indeed, Grupo Mexicano left intact the Court’s prior holding in

Deckert v. Independence Shares Corp., that a preliminary injunction may issue so long as a

complaint “contains allegations which, if proved, entitle petitioners to some equitable relief.”

311 U.S. 282, 289 (1940). Thus, as the Fourth Circuit has recognized,

        when the plaintiff creditor asserts a cognizable claim to specific assets of the
        defendant or seeks a remedy involving those assets, a court may in the interim
        invoke equity to preserve the status quo pending judgment where the legal remedy
        might prove inadequate and the preliminary relief furthers the court's ability to
        grant the final relief requested.


        12
           In addition, as the Restatement makes clear, “[a] valid contract defines the obligations
of the parties as to matters within its scope, displacing to that extent any inquiry into unjust
enrichment.” RESTATEMENT (THIRD) ON RESTITUTION AND UNJUST ENRICHMENT § 2. Thus, even
if Plaintiff was required to prevail on a freestanding claim of unjust enrichment in addition to its
conversion claim in order to obtain the remedy of a constructive trust—and it is not—its claim of
unjust enrichment would likely fall outside the scope of the contract, for the reasons discussed in
Part III.C. 1, and would thus not be barred.

                                                   18
U.S. ex rel. Rahman v. Oncology Assocs., 198 F.3d 489, 496 (4th Cir. 1999). As explained

above, Plaintiff has established a cognizable claim to specific assets of Defendants and is likely

to obtain final equitable relief. Accordingly, Grupo Mexicano does not bar a preliminary

injunction.

        Defendants also argue that even if Plaintiff may ultimately be entitled to permanent

equitable relief relating to any of Defendants’ assets that can be traced to the sales of the

converted cars, the availability of such relief does not justify an interim freeze of all of

Defendants’ assets. The court disagrees. Defendants claim that they have sold all but one of the

converted cars and, for the reasons discussed above, the court finds that Plaintiff is substantially

likely to establish an equitable right to the proceeds of these sales. Freezing all of Defendants’

assets until the receiver can determine which of these assets are traceable to the conversion and

which are not furthers the court’s ability to grant the final equitable relief to which Plaintiff is

likely entitled. Such a freeze is especially appropriate here, where Defendants’ claim of

extremely limited assets suggests either concealment or rapid dissipation of the proceeds of the

conversion.

                                                  IV.

        The court also finds that Plaintiff has demonstrated a likelihood that it will suffer

irreparable harm in the absence of preliminary relief. By stealing the titles and converting the

cars, Defendants have taken Plaintiff’s property. As discussed above, the taking of property

generally constitutes irreparable injury that will justify an injunction. See Part III.B.

        Moreover, legal actions such as such as replevin and detinue allow a property owner to

recover his property. See, e.g., Farha v. F.D.I.C., 963 F.2d 283, 287 (10th Cir. 1992) (describing

                                                  19
remedies and providing additional historical information). But these actions may be brought only

by the holder of legal title “to recover property from a defendant (such as a thief) who has

possession but no title.” RESTATEMENT (THIRD) RESTITUTION AND UNJUST ENRICHMENT § 55

cmt. f.

          As a result, in the absence of an injunction, Defendants will have effectively transformed

Plaintiff’s property right, including its right of exclusive ownership, into nothing more than an

unsecured claim for damages for breach of contract. As the Restatement observes, “[t]he ability

to obtain restitution of identifiable assets is particularly significant when the restitution claimant

would otherwise be in competition with general creditors of the wrongdoer.” R ESTATEMENT

(THIRD) OF RESTITUTION AND UNJUST ENRICHMENT § 40, cmt. e. As discussed earlier, prior to

the conversion, Plaintiff could have demanded the return of the vehicles and, had the vehicles

been sold, its claims to the proceeds of the sales would have taken priority over those of general

creditors. But if it is consigned to a damages remedy, Plaintiff will have no better claim to these

proceeds than any general creditor. In short, Defendants will have destroyed Plaintiff’s property

right.

          Given these critical differences, absent an injunction irreparable injury would result even

if there were no concern about Defendants’ ability to pay a damages award—the right to seek an

award of damages for breach of contract is simply not the same as the right to compel the return

of one’s property or any proceeds from its sale.

          Among other things, Defendants’ have taken Plaintiff’s leverage to compel performance

of the contract. The contract contemplated that Plaintiff would retain ownership of the vehicles

until payment. This gave Plaintiff leverage to ensure Defendants’ performance, including


                                                   20
payment. Now Plaintiff has lost that leverage. This is a significant, irreparable loss. As

Defendants unintentionally highlight, there are good reasons why many vendors of expensive

goods retain a secured interest in the goods until payment has been completed. Such an interest

greatly increases the likelihood of payment. Here, Plaintiff had more than that—it had exclusive

ownership until payment. After the conversion, it will have nothing more than the contractual

rights of a general creditor unless it can obtain equitable relief.

        Under Utah law, the loss of such leverage constitutes irreparable injury. In Zagg, Inc. v.

Harmer, the Utah Court of Appeals held that a debtor’s sale of shares that secured his

promissory note to a creditor would constitute irreparable injury to the creditor because it would

eliminate the creditor’s leverage. See 345 P.3d 1273, 1274–76 (Utah App. 2015). The court

concluded that even though the creditor “may ultimately be able to obtain a judgment against

[the debtor] for the value of the note, . . . no award of money damages could be reliably

calculated to compensate [creditor] for the loss of leverage if [debtor] were allowed to sell the

Encumbered Shares.” Id. It accordingly reversed, as “exceed[ing] its discretion,” the district

court’s determination that the creditor “would not be irreparably harmed if the court did not

enjoin [the debtor] from selling the Encumbered Shares.” Id.

        While the loss of leverage alone suffices to establish irreparable injury, here there is

more. Defendants claim that they have sold all but one of the converted cars—quite possibly to

good faith purchasers for value. In addition, Defendants appear to be in financial difficulty and

their assets appear subject to rapid dissipation. Indeed, as noted above, Defendants claim to have

only one bank account with a balance of less than $2800. Dkt. No. 45-1.




                                                  21
        The destruction of Plaintiff’s property right thus threatens even greater injury—not only

can it no longer compel return of the converted cars or the proceeds of the sales as would be their

right as legal owner of the vehicles, but absent a preliminary injunction, Defendants will likely

have few if any assets from which they could pay an award of damages. Furthermore, because

Defendants have stolen Plaintiff’s property right, absent a preliminary injunction, Plaintiff must

compete for these limited assets with other general creditors—even for assets derived from the

sale of the cars. Thus, even if an award of damages would have any value, it would be

significantly less than the value of the cars.

        In such conditions, equitable relief is especially important. As the First Restatement of

Restitution explains:

        Where property is held by one person upon a constructive trust for another, and
        the constructive trustee is insolvent, the other is entitled to recover the property in
        specie. The equitable interest of the beneficiary in the property will be protected if
        the rights of bona fide purchasers do not intervene. The creditors of the
        constructive trustee are not bona fide purchasers, and take subject to the rights of
        the beneficiary not only in cases where the constructive trust would be
        specifically enforceable against the constructive trustee even though he were
        solvent, but also where it would not be specifically enforceable against the
        constructive trustee if solvent because the remedy at law would then be adequate.

RESTATEMENT (FIRST) OF RESTITUTION § 160, cmt f.13

                                                 V.

        The court also finds that the balance of equities and the public interest weigh in favor of a

preliminary injunction. Defendants argue that they will be harmed by a continued asset freeze.




        13
        Section 160 has been cited approvingly in Rawlings, 240 P.3d at 763, and in other Utah
Supreme Court cases. See, e.g., Parks v. Zions First Nat. Bank, 673 P.2d 590, 599 (Utah 1983)

                                                      22
But as noted above, it appears likely that the proceeds of the sale of Plaintiff’s cars will rapidly

dissipate absent such preliminary relief. Moreover, given the parties’ relative fault, the court

finds the injury to Plaintiff outweighs the injury to Defendants.

       The public interest also weighs in favor of the issuance of a preliminary injunction. A

preliminary injunction will preserve evidence of a wrong that may well constitute a crime. And

an injunction may protect consumers and sellers from further wrongful activity by Defendants.



                                              ORDER

       For the foregoing reasons, the court rules as follows:

   1. The Motion for the Preliminary Injunction is GRANTED.

   2. Defendants Abdul R. Kisana (“Kisana”), Specialized Sales and Leasing, LLC

       (“Specialized Leasing”), and Luxury Auto Group, LLC (“Luxury Auto”) (collectively

       “Defendants”), as well as the Defendants’ officers, agents, servants, employees,

       attorneys, and other persons in active concert or participation with them, remain enjoined

       from selling, transferring, or in any way disposing of any of the vehicles acquired from

       Plaintiff AAAG-California, LLC, identified by the VIN numbers included in the attached

       Exhibit A, as well as any and all documentation, communications, and any other evidence

       concerning these vehicles (including but not limited to any and all title documentation

       and any and all documentation and communications concerning the transfer, sale, or

       attempted sale or transfer of any of these vehicles);

   3. All assets, capital, tangible property, and documentation in the possession, custody, or

       control of Defendant Abdul R. Kisana, Defendant Specializes Sales and Leasing, LLC,


                                                  23
   and/or Defendant Luxury Auto Group, LLC, shall remain frozen pending further order of

   this court, and Defendants are hereby enjoined from transferring, selling, or in any way

   disposing of any and all assets, capital, tangible property, and documentation in their

   possession, custody, or control pending further order of this court, so that all of

   Defendants’ business affairs, assets, capital, tangible property, and documentation will

   remain in their present state as of the date this Order is entered, to allow the receiver who

   has been appointed previously to review Defendants’ affairs and conduct a proper

   accounting.

4. The Receiver shall continue to have the power to take immediate control over all assets,

   tangible property, and documentation in Defendants’ possession, custody, or control

   pursuant to this Order and ensure that no assets in which Plaintiff has a legal or equitable

   interest, any documentation or evidence concerning those assets, or any proceeds from

   the sale or transfer of any assets in which Plaintiff has a legal or equitable interest are

   sold, transferred, or otherwise dissipated before the Receiver can perform a proper

   accounting and determine the whereabouts of all property in which Plaintiff has a legal or

   equitable interest, the proceeds from any sale, transfer, or disposal of such property, and

   the disposition of any proceeds from the sale, transfer, or disposal of such property.

   IT IS SO ORDERED


                                                   Dated this 16th Day of February, 2020




                                                   Howard C. Nielson, Jr.
                                                   United States District Judge

                                             24
Exhibit A – Vin Numbers

 1        SJAAC2ZV1JC018398        36   SCBEC9ZA0EC096007
 2       WBY2Z2C59GV675116         37   SJAAM2ZV9KC024061
 3        SALGS3TF4EA184220        38   SALGR2PF3GA288474
 4        5FNRL6H96JB006618        39   SALWZ2EF1GA591302
 5       5FNYF6H0XHB005888         40    1G1FK1R6XJ0156610
 6       WBS4Y9C50JAA85385         41   5UXWY3C50F0E95418
 7       WDDUG8GB1JA390465         42   JTHBK1GG2D2020965
 8       5UXWX9C55D0A10709         43   SALGW2SE5JA513587
 9       WA1GFCFS1GR024430
10        1C4RJFBG3GC363435
11        1C4HJXFG7JW139506
12       JTHBW1GG4E2045596
13       WA1C2AFP8HA035628
14       2HNYD2H61AH529296
15       1GYS3DEF2DR202919
16        5FNRL5H45GB165556
17       1FM5K7DH8HGC36726
18       1FM5K8GT5HGA27711
19        1GYS4JKJXHR294629
20       1GKS2GKC1HR260583
21       WDC0G6EB2JF388303
22        1GKS2CKJ9GR113417
23       WAUK2AF22KN024658
24       TRUC1AFVXG1022276
25       WBA8J1C51GK458364
26       WDDUG8CB4FA137671
27       SALGR2VF8GA246837
28       SALGS2FE6HA324706
29       5TDXZ3DC1HS884291
30       WDDTG5CB7KJ548857
31       WDDSJ4GB0EN103326
32       WP0AF2A76HL150649
33       WAUKJAFM2DA012623
34        WP0AB2A94JS123054
35       WUAKBAFX7H7901501

                              25
